Citation Nr: 0618141	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from April 1969 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  There are currently no service-connected disabilities.  

2.  The appellant's current low back disabilities were not 
present in service or for many years afterward; and they are 
not etiologically related to service.  

3.  The appellant's current mood disorder was not present in 
service or for many years afterward, and it is not 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  

2.  Service connection for a psychiatric disability is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated July 18, 2001.  In this letter, VA 
specifically informed the appellant of what the evidence must 
show in order to support the current claims.  The appellant 
was also asked to inform VA of any additional evidence or 
information which he thought would support his claims, so 
that the RO could attempt to obtain this additional evidence 
for him.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claims and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.   

The appellant has been accorded a comprehensive VA 
examination in connection with the current low back claim, 
and extensive VA and private medical records have been 
obtained and reviewed.  Although the RO was not able to 
obtain all private medical records identified by the 
appellant as supporting his claims, he was informed of this 
deficiency.  Otherwise, neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information.  The appellant stated in 
March 2003 that he had no additional medical evidence to 
submit in support of his claims.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in November 2001.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claims were 
last adjudicated in November 2005.  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of these claims would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that VA has properly processed the claims 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis or 
a psychosis to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Furthermore, a veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2005).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Only competent medical evidence can adequately 
address the medical question of whether or not a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. §3.306 
(1996); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In the present case, the service medical records are devoid 
of complaints, treatments, findings, or diagnoses indicative 
of either of the claimed disabilities until October 1970, 
when the appellant thought he might have injured his back the 
previous day while lifting a heavy object.  Physical 
examination of the appellant was within normal limits at this 
time, and the reported clinical impression was of a strained 
muscle.  When he returned one week later, he was much better.  
Physical examination at this time still disclosed no abnormal 
findings.  The remainder of the service medical records 
reflect no complaints or clinical findings relevant to the 
low back or to a psychiatric disability.  The service medical 
records do not reflect any evidence of a spinal cord injury, 
as later claimed by the appellant.  The report of the 
appellant's discharge medical examination in April 1972 
reflects a normal clinical evaluation for the low back and a 
normal psychiatric evaluation.  

Following his military service, the appellant was employed 
for 18 years as a truck driver.  He has been unemployed since 
1988.  His medical records reflect numerous nonservice-
connected disabilities, including degenerative disc disease 
of the neck, multi-joint arthritis, hypertension, hepatitis 
C, colon cancer, gastroesophageal reflex disease, and 
polysubstance abuse.  

Extensive VA and private medical records dating from 1972 to 
2005 have been requested and obtained in connection with the 
present appeal.  These medical records reflect complaints and 
treatments for a diagnosed low back disability, currently 
identified as degenerative arthritis and degenerative disc 
disease of the lumbar spine, dating back no earlier than 1989 
or 1990; and treatments many years postservice for a mood 
disorder, variously diagnosed, secondary to the appellant's 
general medical condition, including chronic pain.  There is 
no X-ray evidence of arthritis of the lumbar spine, or 
competent evidence of a psychosis, within one year of the 
appellant's discharge from active service in April 1972.  

In August 2003, the entire claims file up to that date, 
including the service medical records and available 
postservice medical records, was reviewed by a VA medical 
expert, who concluded, based upon the lack of documented 
medical complaints or treatments pertaining to the low back 
between 1970 and at least 1989, that it was unlikely that the 
appellant's current low back problems were associated with 
the acute muscle injury noted in service, which had resolved 
completely by November 1970.  The appellant has not submitted 
competent medical evidence to refute this medical opinion, 
and the Board adopts the sound reasoning of this medical 
opinion in this case.  

The Board notes that a spina bifida occulta at S1 was seen on 
X-ray studies of the lumbar spine taken in November 1990, and 
that the appellant has contended that this congenital 
condition was aggravated during his military service.  
However, there is no medical evidence of record documenting 
the presence of this condition before or during the 
appellant's military service or prior to November 1990.  It 
was not noted when the appellant was examined in connection 
with his entry onto active service in April 1969; 
consequently the statutory presumption of soundness applies 
and is unrebutted in this case.  See 38 U.S.C.A. § 1111.  
Moreover, even if this condition were to be deemed to be 
congenital in nature and therefore probably present before 
service, there is no competent medical evidence, or any 
evidence other than the appellant's own opinion, indicating 
that the acute muscle injury to the low back treated in 
service, or any other incident in service, aggravated any 
pre-service low back condition.  If present at all, the 
appellant's spina bifida appears to have been asymptomatic 
before, during, and for many years after service.  The Board 
recognizes the sincerity of the appellant's belief in the 
merits of his claim; however, unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

As for the claim seeking service connection for a psychiatric 
disability, there is no competent evidence of such a 
disability at any time during service or for many years 
afterward.  The appellant's current psychiatric problems are 
attributed to his many medical conditions, none of which are 
service connected at the present time.  

Since a preponderance of the evidence is unfavorable to both 
current claims, these appeals will be denied for this reason.  


ORDER

Service connection for a low back disability is denied.  

Service connection for a psychiatric disability is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


